       Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


JIM HOOD, ATTORNEY GENERAL              )
OF THE STATE OF MISSISSIPPI, ex rel.    )
THE STATE OF MISSISSIPPI                )
                                        )
                    Plaintiff,          )
                                        )
                                        )
        vs.
                                        ) Case No. ________________________
                                                    3:18-cv-842CWR-FKB
                                        )
SANOFI, S.A. f/k/a SANOFI AVENTIS S.A., )
et al.,                                 )
                                        )
                    Defendants.         )



                               SANOFI’S NOTICE OF REMOVAL

           Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants Sanofi U.S. Services, Inc.,

Sanofi-Aventis U.S. LLC, Sanofi-Aventis U.S. LLC d/b/a Winthrop U.S. (“Sanofi”) hereby give

notice of the removal of this action, styled Jim Hood, Attorney General of the State of

Mississippi, ex rel. The State of Mississippi v. Sanofi S.A., et al., Case Number G2018-1453,

from the Chancery Court of Hinds County, Mississippi to the United States District Court for the

Southern District of Mississippi.

                                        INTRODUCTION

           Plaintiff’s entire case arises from and depends overwhelmingly on complex questions of

federal law. While Plaintiff claims that its action is one sounding in state law, its pleading

reveals a different story.     Plaintiff’s claim includes repeated references to and reliance on

purported duties required under the federal Food and Drug Administration’s (“FDA”) regulatory

program for prescription drug products, and purported violations of those duties. Plaintiff also




03181538
       Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 2 of 16



elects to proceed under a cause of action that mandates interpretation of yet another federal

agency’s law and regulations—the Federal Trade Commission. Removal of this case to federal

court does not disturb the federal-state judicial balance, as a federal MDL Court has been

managing thousands of cases with nearly identical factual and legal allegations for more than two

years. As Sanofi demonstrates below, this action meets all requirements necessary for removal.

I.         INFORMATION AND BACKGROUND

           1.      On October 26, 2018, Plaintiff filed this civil action in the Hinds County

Chancery Court. The case is styled Jim Hood, Attorney General of the State of Mississippi, ex

rel. The State of Mississippi, v. Sanofi S.A. f/k/s Sanofi Aventis S.A.; Aventis Pharma S.A.; Sanofi

U.S. Services, Inc. f/k/a Sanofi-Aventis U.S., Inc.; Sanofi-Aventis U.S. LLC; Sanofi-Aventis U.S.

LLC d/b/a Winthrop U.S.; Sandoz, Inc.; Accord Healthcare, Inc.; McKesson Corporation d/b/a

McKesson Packaging; Hospira, Inc.; Hospira Worldwide, LLC f/k/a Hospira Worldwide, Inc.;

Sun Pharma Global FZE; Sun Pharmaceutical Industries, Inc. f/k/a Caraco Pharmaceutical

Laboratories, Ltd.; Pfizer, Inc.; Actavis LLC f/k/a Actavis, Inc.; Actavis Pharma, Inc.; Sagent

Pharmaceuticals, Inc., and Fictitious Defendants A-Z, Case Number G2018-1453. As required

by 28 U.S.C. § 1446(a) and Local Uniform Civil Rule 5(b), attached as Exhibit A is the entire

State Court Record.

           2.      On November 5, 2018, Plaintiff served a copy of the Complaint and Summons on

Sanofi. 1 As required by 28 U.S.C. §1446(a) and Local Uniform Civil Rule 5(b), Exhibit A

contains copies of the Complaint and Summons that have been served upon Sanofi.



1
           Plaintiff served Sanofi’s United States entities (Sanofi U.S. Services, Inc.; Sanofi-Aventis U.S.
           LLC; and Sanofi-Aventis U.S. LLC d/b/a Winthrop U.S.) on November 5, 2018. Although also
           named in this suit, Plaintiff has yet to serve Sanofi’s international entities (Sanofi S.A. and
           Aventis Pharma S.A.) with the subject Complaint. Nothing herein waives service of process of
           Sanofi S.A. or any entity that has not been served.


03181538                                              2
       Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 3 of 16



           3.     Plaintiff brings this suit against Sanofi and several other pharmaceutical

manufacturers or distributors (collectively “Defendants”) alleging unfair, deceptive, false and

fraudulent acts in violation of the Mississippi Consumer Protection Act (“MCPA”), §§ 75-24-1

et seq. premised on Sanofi’s and other Defendants’ product labeling and marketing materials

related to Taxotere, 2 a chemotherapy agent. (See Compl. at ¶¶ 231, 233, 234.)

           4.     This case is removable pursuant to 28 U.S.C. § 1331 because the action arises

under federal law. Plaintiff’s claim is based on Defendants’ purported violations of FDA statutes

and regulations that govern and regulate pharmaceutical labeling, warnings, and instructions.

Plaintiff not only relies on FDA statutes, regulations, and purported violations of the regulatory

regime, which unequivocally includes the interpretation, decision, and application of federal law,

but Plaintiff’s claim also implicates federal jurisdiction by electing to proceed under the MCPA.

These issues present substantial federal questions and render this action removable pursuant to

28 U.S.C. § 1331.

II.        REMOVAL IS PROCEDURALLY PROPER

           A.      The Notice of Removal Is Timely.

           5.     This removal is timely under 28 U.S.C. § 1446(b)(1). Sanofi files this Notice of

Removal within 30 days of November 5, 2018, the date of service of the initial pleading upon

Sanofi’s United States entities (Sanofi U.S, Services, Inc.; Sanofi-Aventis U.S. L.L.C.; and

Sanofi-Aventis U.S. L.L.C. d/b/a Winthrop U.S.).




2
           Taxotere is also known by its generic name, Docetaxel. Plaintiff’s allegations involve Taxotere,
           Docetaxel, Docetaxel injection, Docetaxel Injection Concentrate, and Docefrez (collectively
           referred to as “Taxotere” herein).


03181538                                              3
       Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 4 of 16



           B.     Venue Is Proper in The Southern District of Mississippi, Northern Division.

           6.     The United States District Court for the Southern District of Mississippi, Northern

Division is the proper venue for removal under 28 U.S.C. § 1441(a). The Northern Division of

the Southern District encompasses Hinds County pursuant to 28 U.S.C. § 104(b)(1).

           7.     In accordance with 28 U.S.C. § 1446(b)(2)(A), all Defendants that have been

served have consented to the removal. 3,4 These consents are attached as Exhibits B through G.

III.       FEDERAL QUESTION JURISIDCTION

           8.     District courts have subject matter jurisdiction over cases involving federal

questions – i.e., “all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. Federal question jurisdiction is present “when a federal question is

presented on the face of the plaintiffs’ properly pleaded complaint.” Caterpillar Inc. v. Williams,

482 U.S. 386, 392 (1987). This Court has federal question jurisdiction in this matter pursuant to

28 U.S.C. § 1331 and 28 U.S.C. §1441.

           9.     A case that invokes a state law cause of action is nonetheless removable if it

involves a substantial federal question which is “actually disputed and substantial,” and “which a

federal forum may entertain without disturbing any congressionally approved balance of federal

and state judicial responsibilities.“ Grable & Sons Metal Prods. Inc. v. Darue Eng’g & Mfg.,

545 U.S. 308, 314 (2005). Considering whether a state quiet title action necessarily depended on

the interpretation of a federal IRS notice statute, the Supreme Court found that it is a

“commonsense notion that a federal court ought to be able to hear claims recognized under state

law that nonetheless turn on substantial questions of federal law, and thus justify resort to the
3
           All defendants expressly reserve the right to assert all applicable defenses under Civil
           Rule 12(b) as well as all applicable affirmative defenses.
4
           Sun Pharma Global FZE has been named by plaintiff in this litigation but is a foreign
           company incorporated under the laws of the United Arab Emirates and has not been
           served with process of the subject Complaint. Nothing herein waives service of process
           of Sun Pharma Global FZE or any defenses.

03181538                                           4
       Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 5 of 16



experience, solicitude, and hope of uniformity that a federal forum offers on federal issues...” Id.

at 312. Even though state law may create the cause of action, the Fifth Circuit has found that

federal question jurisdiction still exists where “(1) resolving a federal issue is necessary to

resolution of the state-law claim; (2) the federal issue is actually disputed; (3) the federal issue is

substantial; and (4) federal jurisdiction will not disturb the balance of federal and state judicial

responsibilities.” Bd. Of Comm’rs of the Se. La. Flood v. Tenn. Gas Pipeline Co., 850 F.3d 714,

721-22 (5th Cir. 2017).

           A.    Plaintiff’s Complaint Invokes Federal Question Jurisdiction by Making the
                 FDA Regulatory Program a Basis for Its Complaint. Specifically, the
                 Outcome of Plaintiff’s Claim Depends upon the Resolution of Substantial
                 and Disputed Federal Questions.

           10.   The viability of Plaintiff’s self-styled “state law” claim is predicated upon

substantial and significant questions of federal law. Plaintiff’s Complaint, over and over, asserts

obligations incumbent upon Sanofi derived from a complex federal regulatory program,

specifically FDA statutes and regulations related to product labeling, warnings, and instructions.

Here, the substantial and disputed issues require the court to determine what federal law requires

of Sanofi, whether they complied with said federal laws, and whether that conduct can be subject

to state law restraint given the FDA’s extensive regulatory framework. Nearly one-third of

Plaintiff’s numbered allegations quote, invoke, mention or impliedly concern federal regulations.

This case requires removal to avoid a collateral and non-uniform attack on that longstanding and

extensive regulatory framework. See Bader Farms, Inc. v. Monsanto Co., 2017 WL 633815, at

*3 (E.D. Mo. Feb. 16, 2017) (finding federal jurisdiction under Grable even where just one claim

involved a substantial federal question – in this case, that substantial federal question existed

where the outcome of the claim necessarily depended upon the interpretation and application of

the federal regulatory process).



03181538                                          5
       Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 6 of 16



           11.   Plaintiff’s complaint is devoid of state law authority requiring Sanofi to identify,

report, or evaluate studies for the labeling and/or manufacturing of Taxotere. To the contrary,

Plaintiff expressly identifies federal law as its source for the requirements it alleges should be

imposed on Sanofi – violations of which it argues give rise to state-law liability. Compl. at ¶¶

78-83. And it is the federal system that Plaintiff concedes imposes rules regarding whether,

when, and how clinical studies and other information may prompt changes to the labeling and

marketing of pharmaceutical drugs regulated by the FDA. See, e.g., id. at ¶ 81 (“All changes to

labeling require FDA assent.”).        Since Sanofi’s liability under the MCPA is based on the

regulatory framework and alleged violations of federal law, a court would have to review that

complex federal program and adjudicate whether Sanofi violated those federal requirements in

order to decide state-law liability.

           12.   Congress enacted the Food, Drug, and Cosmetic Act (“FDCA”) to provide for

uniform, nationwide regulation of pharmaceutical products. Pursuant to 21 C.F.R. § 201 et seq.,

the FDA Center for Drug Evaluation and Research has broad power to regulate the approval of

prescription drugs, and to control what content and format is included in all prescription

medication labels, advertising, and packaging. See 21 C.F.R. § 201(e)(4). The FDA is also in

charge of reviewing clinical research and taking appropriate action in the marketing, advertising,

labeling, and packaging of prescription medication. 21 C.F.R. § 201(b)(1). The FDA has

exclusive authority to enforce the FDCA. See 21 U.S.C. § 337(a) (“[A]ll such proceedings for

enforcement, or to restrain violations, of this chapter [the FDCA] shall be by and in the name of

the United States.”). And the FDA controls all aspects of the description, format, contents, and

warnings including prescription drug labeling and has implemented a strict regimen in order to

make any label changes. See 21 C.F.R. § 201.100(c); 201.56; 201.57; 314.70; 601.12. Speaking




03181538                                          6
       Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 7 of 16



for a unanimous Court in Grable, Justice Souter emphasized, “[w]e hold that the national interest

in providing a federal forum ... is sufficiently substantial to support the exercise of federal

question jurisdiction over the disputed issue on removal.” 545 U.S. at 310. Given the exclusive

jurisdiction of the FDA over all issues related to the timing, format and content of such warnings,

it is in the national interest that challenges to the FDA’s determinations and process be resolved

in federal court to preserve uniform decisions and application.

           13.   The Fifth Circuit recently affirmed the denial of remand in a similarly-situated

case, holding that the plaintiff’s allegations based on state law necessarily included federal issues

to the point of raising a federal question. Tenn. Gas Pipeline, 850 F.3d at 723. In Tenn. Gas

Pipeline, the plaintiff brought suit in Louisiana state court against 97 entities who were involved

in the exploration for and production of oil reserves off the southern coast of the United States.

Id. at 720. Within its complaint, plaintiff asserted the violation of “a longstanding and extensive

regulatory framework under both federal and state law” that protects against the effects of

dredging activities and establishes a legal duty to which all the defendants were bound,

specifically naming four federal statutes which defendants had allegedly violated. Id. The

defendants removed the action contending that plaintiff’s state law negligence and nuisance

claims would necessarily involve the interpretation of federal law and the Fifth Circuit agreed,

finding that the plaintiff’s claims “cannot be resolved without a determination whether multiple

federal statutes create a duty of care that does not otherwise exist under state law.” Id. at 723.

The Fifth Circuit affirmed by holding that the key federal question inquiry is “the importance of

the issue to the federal system as a whole,” id. at 723, and that “the scope and limitations of a

complex federal regulatory framework are at stake in this case.” Id. at 725. See also Smith v.

Barret Daffin Frappier Turner & Engel, L.L.P., 735 F. App’x 848, 854 (5th Cir. 2018) (even




03181538                                         7
       Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 8 of 16



though plaintiffs intended to bring an action only under the state debt collection act, removal on

federal question grounds was appropriate where plaintiffs “invoked the federal [debt collection]

statute—by name and number—and alleged conduct that violated that act.”); Magee v. Miss.

Dept. of Public Safety, 2011 WL 13229637 (S.D. Miss. July 25, 2011) (removal of state law

breach of contract case on federal question grounds was appropriate where “plaintiffs’ ability to

recover is contingent primarily on establishment that [the defendant] violated the [federal Fair

Labor Standards Act].”).

           14.    Similar to the allegations in Tennessee Gas Pipeline, the allegations here rely on

defendants’ purported violation of federal statutes. Plaintiff premises its claim on allegations

that Sanofi falsely promoted and advertised Taxotere in violation of the FDCA. To support its

allegations, Plaintiff includes four FDA letters concerning Sanofi’s promotional materials that

purportedly demonstrate wrongful conduct (Compl. at ¶¶ 154-57, 159, 168), and contends that

Sanofi failed to disclose/report certain information as required by the FDA. Compl. at ¶¶ 1, 218.

Plaintiff cannot prevail upon its claim without (1) establishing what duties the FDCA imposes on

Sanofi; (2) proving that Sanofi’s conduct was in contravention of the FDCA; (3) proving that the

FDA would have actually allowed the Plaintiff’s contemplated changes to the labeling,

packaging, and advertising that it contends Mississippi law requires; and (4) establishing that the

relief requested, especially injunctive relief, does not conflict with the FDA regulatory program. 5

           15.    Plaintiff raises substantial federal questions that involve the scrutiny and

application of federal laws and federal regulations. The core issues of federal law—whether
5
           Sanofi notes that these arguments apply with equal force to the other defendants in the
           case, as quasi-generic pharmaceutical manufacturers who are likewise subject to strict
           regulation under the FDCA and related FDA regulations. Indeed, Plaintiff relies on its
           alternate regulatory approvals to demonstrate alleged state law liability in the same way
           that Plaintiff does for Sanofi. See, e.g., Complaint ¶66 (referencing FDCA Sections
           505(b)(1), 505(b)(2), and 505(j)). Simply put, with respect to every defendant in this
           case, there is no way to resolve Plaintiff’s claims without a detailed assessment of the
           nature and extent of each defendant’s compliance with FDA regulations.

03181538                                           8
       Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 9 of 16



Sanofi misrepresented that its products’ labels and promotional materials contained the

appropriate format and content and the timing of such warnings—are disputed here. Among

other things, Plaintiff will be forced to prove its allegations that Sanofi misrepresented its

products and that the FDA requires the type and timing of reporting alleged. See, e.g., Compl. at

¶ 218 (alleging that FDA required certain types and timing of reporting). That is, disputed

federal issues exist because Sanofi does “not concede that a federal law imposes obligations of

[it or Defendants] in the manner and to the extent that the plaintiff has alleged.” See Tenn. Gas

Pipeline, 850 F.3d at 723 (5th Cir. 2017). Resolution of Plaintiff’s case requires analysis and

interpretation of important issues to the federal system as a whole.

           16.   The federal government’s historical role of protecting and enforcing FDA labeling

standards gives it a “direct interest in the availability of a federal forum” for any litigation related

to those statutes. Grable, 545 U.S. at 315. Under the FDCA, the FDA has the statutory authority

to regulate the labeling of prescription drugs in a manner that results in preemption of conflicting

state law claims. Congress delegated the FDA broad authority to “protect the public health” by

ensuring that prescription drug labeling contains appropriate “directions of use and cautionary

statements.” 21 U.S.C. § 353(b)(2). As noted earlier, the FDA controls all aspects of the

description, format, contents, and warnings including prescription drug labeling and has

implemented a strict regimen in order to make any label changes. See 21 C.F.R. § 201.100(c);

201.56; 201.57; 314.70; 601.12.

           17.   It is important that these issues be resolved in a federal forum and not litigated

piecemeal in state court. Litigating this case in a state court runs the risk of the state court

applying federal requirements inconsistently to both the FDA and federal courts. Federal courts

often hear challenges involving the scope and extent of FDA regulations of pharmaceutical




03181538                                           9
      Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 10 of 16



manufacturers and thus, federal jurisdiction in this case “would not materially affect, or threaten

to affect, the normal currents of litigation.” Grable, 545 U.S. at 319.

           B.    Federal Question Jurisdiction is Also Appropriate Because the MCPA
                 Mandates Interpretation and Application of Federal Law and FTC
                 Regulations.

           18.   Just as the Attorney General’s “collateral attack” on a “longstanding and

extensive regulatory framework” is inherently intertwined with laws of the United States, the

choice to proceed under the MCPA, Miss. Code §§ 75-24-1 et seq., also implicates federal

question jurisdiction. Section 75-24-3(c) of the MCPA states in its entirety:

                 It is the intent of the Legislature that in construing what constitutes
                 unfair or deceptive trade practices that the courts will be guided by
                 the interpretations given by the Federal Trade Commission and the
                 federal courts to Section 5(a)(1) of the Federal Trade Commission
                 Act (15 USCS 45(a)(1)) as from time to time amended.

           19.   Application of the MCPA must therefore be guided not only by a federal statute,

but also by interpretations of that statute by the federal judiciary and a federal agency. A federal

question is therefore raised through the incorporation of federal common law and decision-

making into the state statute, and thus subjects Plaintiff’s action to Section 1331 subject matter

jurisdiction under the Grable test.

           20.   Although no Mississippi court has ruled directly on whether Section 75-24-3(c) of

the MCPA establishes federal question jurisdiction, two court decisions applying the consumer

protection statutes of other states provide instructive guidance. Both of those decisions held that

those state statutes conferred federal question jurisdiction because they employed the same

incorporation of FTC decisions and case law that Section 75-24-3(c) does. Like the case at bar,

both of these cases involved attorney general civil actions—one in West Virginia and one in

New Mexico—brought against pharmaceutical companies alleging violation of the respective

states’ consumer protection statutes.


03181538                                           10
      Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 11 of 16



           21.   In West Virginia ex rel. McGraw v. Eli Lilly & Co., 2008 WL 4449655 (E.D.N.Y.

Sept. 30, 2008), the attorney general of West Virginia brought suit against the manufacturer of

the antipsychotic drug Zyprexa, seeking injunctive relief and restitution under the West Virginia

Consumer Credit and Protection Act, as well as causes of action under Medicaid and West

Virginia common law fraud. The Consumer Credit and Protection Act expressly directed that

“the courts be guided by the interpretation given by the federal courts to the various federal

statutes dealing with the same or similar matters.” Id. at *2 (quoting W.Va. Code § 46A-6-

101(1)). After the Medicaid and common law actions were dismissed with prejudice, the West

Virginia attorney general sought to remand the case to state court, arguing that, with the

resolution of the Medicaid claim, there was no longer a federal question. The court disagreed,

holding that, because of the statutory incorporation of federal court and agency interpretations,

any court applying the statute “must necessarily look to federal statutes and federal court

decisions in its analysis.” Id. at *3. In applying the Grable test, the court took note of the

“[m]any states with claims” against the manufacturer “engaged in multi-district litigation,” and

reasoned that a “degree of national uniformity is desirable as these states’ claims proceed.” Id.

           22.   In a similar action, the attorney general of New Mexico filed suit under the New

Mexico Unfair Practices Act, alleging that Zyprexa’s manufacturer made intentionally

misleading statements regarding off-label use of the drug Zyprexa and knowingly concealed the

fact that the drug was unsafe for public use. In re Zyprexa Prods. Liab. Litig., 2009 WL 691942

(E.D.N.Y. Mar. 11, 2009). Like West Virginia (and Mississippi), that statute stated that it “is the

intent of the legislature that in construing . . . the Unfair Practices Act, the courts to the extent

possible will be guided by the interpretations given by the federal trade commission [sic] and the

federal courts.” Id. at *3 (quoting N.M. Stat. Ann. § 57-12-4). Again, the state attorney general




03181538                                         11
      Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 12 of 16



sought remand for lack of a federal question, and again the court rejected the argument, citing to

“the specific requirement that a court look to federal statutes and federal court decisions when

applying” the state consumer protection law. Id. at *4. 6

           23.    The allegations in the instant case under the MCPA mirror those in the above

cases: “Publishing . . . material containing inaccurate and incomplete factual information . . .

misrepresenting the alleged benefits of docetaxel . . . [and] failing to disclose the serious and

dangerous side effects.” Compl. at ¶ 234. Like the West Virginia and New Mexico statutes, the

MCPA expressly incorporates the decisions of the FTC and the federal judiciary in applying the

state law. Like both of the above cases, the matter before this Court involves a state attorney

general enforcement action against pharmaceutical companies where the product in question is

the subject of hundreds, if not thousands, of claims being managed in federal multi-district

litigation that are making essentially the same legal and factual allegations. And like both cases

above, a central—and federal—question here is whether the alleged consumer protection

violations would be considered wrongful conduct in the eyes of the federal system.

           24.    In light of this precedent, the four-part test under Tennessee Gas Pipeline

(applying Grable) clearly warrants federal question jurisdiction in this case: Section 75-24-3(c)

mandates that the Court resolve a federal issue in order to adjudicate Plaintiff’s state law claim;

the federal question—i.e. what constitutes “unfair or deceptive trade practices” according to the

FTC and federal courts—is both disputed and substantial; and given that the Eastern District of

6
           Sanofi notes that other courts would appear to have reached the opposite conclusion
           regarding federal question. See, e.g., Hood v. Ortho-McNeil-Janssen Pharms., Inc., 2009
           WL 561575 (N.D. Miss. Mar. 4, 2009), and cases cited therein. A key distinguishing
           factor in all of these cases, however, is that all of them involved alternate recovery
           grounds—specifically, the Medicaid fraud statute and state statutory or common law
           fraud—and those courts based their decisions to remand on the application of those
           alternate grounds. None of them reached or addressed the issue raised by Section 75-24-
           3(c). In the present case, there is no other cause of action pled by Plaintiff—just the
           MCPA. Thus, Sanofi urges the Court to follow the decisions of other courts that have
           actually addressed the federal question issue in light of Section 75-24-3(c)-style statutes.

03181538                                           12
      Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 13 of 16



Louisiana is already handling over ten thousand docetaxel claims in the MDL, the movement of

one additional case to federal court will not disturb the appropriate federal-state balance of the

courts.

           25.   Nothing in this Notice of Removal shall be interpreted as a waiver, estoppel,

preclusion or relinquishment of Sanofi’s ability or right to assert any claim, counterclaim, cross-

claim, third party claim, defense or affirmative matter, including, but not limited to: (1) lack of

jurisdiction over the person; (2) improper venue; (3) insufficiency of process; (4) insufficiency

and/or failure of service of process; (5) improper joinder of claims and/or parties; (6) failure to

state a claim; (7) failure to join an indispensable party(ies); (8) waiver, (9) contractual, statutory,

common law or other right to defense, indemnity, contribution or apportionment; or (10) any

other pertinent claim or defense available under Miss. or Fed. R. Civ. P. 12, any state or federal

statute or otherwise.

IV.        CONCLUSION

           26.   WHEREFORE, Sanofi U.S. Services, Inc.; Sanofi-Aventis U.S. LLC; and Sanofi-

Aventis U.S. LLC d/b/a Winthrop U.S. respectfully remove this action from the Chancery Court

of Hinds County in the State of Mississippi, bearing the Case Number G2018-1453, to this

Court.

Dated: December 5, 2018




03181538                                          13
      Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 14 of 16



                                    Respectfully submitted,

                                    SANOFI U.S. SERVICES, INC.; SANOFI-
                                    AVENTIS U.S. LLC; SANOFI-AVENTIS U.S.
                                    LLC d/b/a WINTHROP U.S.



                                    By: /s/ R. David Kaufman
                                        R. David Kaufman, One of Their Attorneys



OF COUNSEL:

R. David Kaufman, MSB No. 3526
M. Patrick McDowell, MSB No. 9746
BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
P.O. Drawer 119
Jackson, MS 39205
Telephone: (601) 948-3101
Facsimile: (601) 960-6902
dkaufman@brunini.com
pmcdowell@brunini.com




03181538                              14
      Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 15 of 16



                                   CERTIFICATE OF SERVICE

           This is to certify that on this 5th day of December, 2018, a true and correct copy of the

foregoing was filed by the Court’s CM/ECF system, and a copy was sent via email to:

George W. Neville                                   Matthew Mestayer
Don Kilgore                                         James R. Reeves
Jacqueline H. Ray                                   Reeves & Mestayer, PLLC
Special Assistant Attorneys General                 160 Main Street
550 High Street, Suite 1200                         Biloxi, MS 39530
Jackson, MS Suite 1200                              mgm@rmlawcall.com
gnevi@ago.state.ms.us                               jrr@rmlawcall.com
dkilg@ago.state.ms.us                               Attorneys for Plaintiff
jacra@ago.state.ms.us
Attorneys for Plaintiff

Pieter Teeuwissen                                   Walter T. Johnson
Simon & Teeuwissen                                  John B. Howell III
621 W. Northside Dr.                                Watkins & Eager PLLC
Jackson, MS 39206                                   The Emporium Building
adwoodard@bellsouth.net                             400 East Capitol Street # 300
Attorneys for Plaintiff                             Jackson, Mississippi 39201
                                                    wjohnson@watkinseager.com
                                                    jhowell@watkinseager.com
                                                    Attorneys for Defendants Hospira, Inc.,
                                                    Hospira Worldwide LLC f/ka Hospira
                                                    Worldwide, Inc., and Pfizer Inc.

Ronald G. Peresich                                  Jackson R. Sharman
Randi P. Mueller                                    Lana A. Olson
Page, Mannino, Peresich & McDermott,                Lightfoot, Franklin & White, LLC
P.L.L.C.                                            The Clark Building
759 Howard Avenue                                   400 N. 20th St.
P.O. Drawer 289                                     Birmingham, AL 35203
Biloxi, MS 39533-0289                               jsharman@lightfootlaw.com
R.J.Peresich@pmp.org                                lolson@lightfootlaw.com
Randi.Mueller@pmp.org                               Attorneys for Defendant McKesson
Attorneys for Defendants Actavis LLC f/k/a          Corporation d/b/a McKesson Packaging
Actavis Inc., Actavis Pharma, Inc. and Sagent
Pharmaceuticals, Inc.




03181538                                          15
      Case 3:18-cv-00842-CWR-FKB Document 1 Filed 12/05/18 Page 16 of 16




P. Ryan Beckett                                 J. Carter Thompson
La’Toyia Slay                                   Baker Donelson Bearman Caldwell &
Butler Snow, LLP                                Berkowitz, PC
1020 Highland Colony Pkwy.                      P.O. Box 14167
P.O. Box 6010                                   Jackson, MS 39236-4167
Ridgeland, MS 39158-6010                        cthompson@bakerdonelson.com
Ryan.beckett@butlersnow.com                     Attorneys for Sun Pharmaceutical Industries,
Latoyia.slay@butlersnow.com                     Inc. f/k/a Caraco Pharmaceutical
Attorneys for Accord Healthcare, Inc.           Laboratories, Ltd. and Sandoz Inc.




                                        /s/ R. David Kaufman
                                        Attorney for Defendants Sanofi U.S. Services, Inc.;
                                        Sanofi-Aventis U.S. LLC; and Sanofi-Aventis U.S.
                                        LLC d/b/a Winthrop U.S.




03181538                                      16
